United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                September 7, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-11202
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus


JEREMY JUD HANSEN,

                                    Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                     USDC No. 3:04-CR-148-ALL
                       --------------------

Before DAVIS, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

     Jeremy Jud Hansen appeals from his guilty plea conviction

for two counts of brandishing a firearm during a robbery.        He

argues that his guilty plea was not voluntary because the

district court failed to advise him that his federal sentence

would run consecutively to the state sentence he was already

serving.

     Hansen acknowledges that his claim may be foreclosed by

United States v. Hernandez, 234 F.3d 252, 256-57 (5th Cir. 2000).

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-11202
                                -2-

Although Hernandez is not controlling as it involved a different

statute under which the district court had discretion whether to

impose a consecutive sentence, it is nevertheless instructive.

It, along with this court’s prior decisions in United States v.

Saldana and Tindall v. United States, establish that a court is

not required by Fed. R. Crim. P. 11 to inform a defendant of the

interaction between federal and state sentences, as long as it

has advised the defendant of the maximum possible federal

sentence.   See Saldana, 505 F.2d 628, 628 (5th Cir. 1974)(per

curiam); Tindall, 469 F.2d 92, 93 (5th Cir. 1972).    Hansen’s

argument to the contrary is unavailing.

     The Government’s motion for summary affirmance is GRANTED,

and the judgment of the district court is AFFIRMED.